Case 2:21-cv-03208-JHS Document 6-3 Filed 08/13/21 Page 1 of 10




         EXHIBIT C
            Case 2:21-cv-03208-JHS Document 6-3 Filed 08/13/21 Page 2 of 10

                                                                                                 USOO701.2277B2


(12) United States Patent                                                         (10) Patent No.:     US 7,012,277 B2
       Takenaka                                                                   (45) Date of Patent:     Mar. 14, 2006
(54) SEMICONDUCTOR LIGHT EMITTING                                                6,645,783 B1* 11/2003 Brunner et al. ............... 438/26
        DEVICE                                                                2004/0070338A1 4/2004 Noguchi et al.
                                                                                        FOREIGN PATENT DOCUMENTS
(75) Inventor: Yasuji Takenaka, Nara (JP)
                                                                             JP            11-046018          2/1999
(73) Assignee: Sharp Kabushiki Kaisha, Osaka (JP)                            JP          2000-058924          2/2000
                                                                             JP          2OOO-O77725          3/2000
(*) Notice: Subject to any disclaimer, the term of this                      JP          2000-124566          4/2000
                      patent is extended or adjusted under 35                JP          2000-216443          8/2000
                U.S.C. 154(b) by 31 days.                                    JP          2002-222998          8/2002
                                                                             JP          2003-078219          3/2003
(21) Appl. No.: 10/745,764
(22) Filed:     Dec. 23, 2003                                                * cited by examiner
(65)                     Prior Publication Data                              Primary Examiner-David Nelms
                                                                             Assistant Examiner. Thinh T Nguyen
        US 2004/O13515.6 A1             Jul. 15, 2004                        (74) Attorney, Agent, or Firm-Morrison & Foerster LLP
(30)              Foreign Application Priority Data
                                                                             (57)                   ABSTRACT
  Jan. 6, 2003         (JP)      ............................. 2003-OOO216
(51) Int. Cl.                                                                A Semiconductor light emitting device includes an LED
        HOIL 29/26               (2006.01)
(52) U.S. Cl. ........................................... 257/79; 257/80     chip, a first lead frame on which the LED chip is mounted,
(58) Field of Classification Search .................. 257/79,               a Second lead frame electrically connected to the LED chip
                                                 257/80, 81, 88, 93, 98      via a bonding wire, and a resin portion Surrounding the
     See application file for complete Search history.                       circumference of the LED chip, and fastening the first and
                                                                             Second lead frames. A metal body is located under the region
(56)                     References Cited                                    of the first lead frame where the LED chip is mounted.
                 U.S. PATENT DOCUMENTS
       6,335,548 B1*      1/2002 Roberts et al. ............... 257/98                      9 Claims, 4 Drawing Sheets




                2.2
                                                       XS    2.

                2
                2                                                                              N
                                                                                             N YYYYYYY2%
    Case 2:21-cv-03208-JHS Document 6-3 Filed 08/13/21 Page 3 of 10


U.S. Patent           Mar. 14, 2006     Sheet 1 of 4               US 7,012,277 B2

         FIG.1




               24
               2  42




         FIG.2




                     ZZZZZZZZ2221zZZZZZZZZ2
                 3.
                 5N ZZZZZZ77Z7ZZZ                      ZZZZZZZZZ

                                    8


          FIG.3




               %
               2 ZZZZZZZZZZZ2
               2
               2.
               22ZZZZZZZ                               ZZZZZZZZZ
    Case 2:21-cv-03208-JHS Document 6-3 Filed 08/13/21 Page 4 of 10


U.S. Patent        Mar. 14, 2006   Sheet 2 of 4        US 7,012,277 B2




            NN                                    N



           24                N SS Ezer,
           s             / N
            M7ZZZZ//ZZZZZZ                        N ZYZZ
    Case 2:21-cv-03208-JHS Document 6-3 Filed 08/13/21 Page 5 of 10


U.S. Patent       Mar. 14, 2006        Sheet 3 of 4    US 7,012,277 B2




     FIG.6A

          ZZZZZZZZZZZZ-11
               2 X2 2
               2 ZZ74
           2
      FIG.6B


                     N &
                     S>N
                                  Ya         Y
    Case 2:21-cv-03208-JHS Document 6-3 Filed 08/13/21 Page 6 of 10


U.S. Patent       Mar. 14, 2006          Sheet 4 of 4          US 7,012,277 B2




                 SNNNYYYYYYYYYYYYan      NYYYYYYYYYYYYYYYYa
                                          w       Y
                                                              10

                        N                         'N

                 SYYYYYYYYYYYYYYYY
                                    ra
                                         NYNNYYYYYYYYYYYYYA
                                              NY
                                                              10

                        NZN
         FIG.8 PRIOR ART
                           7   4.             5       6




                  NW2 N
           Case 2:21-cv-03208-JHS Document 6-3 Filed 08/13/21 Page 7 of 10


                                                     US 7,012.277 B2
                               1                                                                      2
       SEMCONDUCTOR LIGHT EMITTING                                      Examples 1 and 2 is relatively limited by the restricted size
                 DEVICE                                                 of the package. The Surface area of the lead frame cannot be
                                                                        increased Sufficiently by just altering the configuration.
           BACKGROUND OF THE INVENTION                                  Thus, the heat radiation efficiency could not be improved to
                                                                        a Sufficient level.
  1. Field of the Invention                                               Since the lead frame is to be bent at a Subsequent Step, the
   The present invention relates to a Semiconductor light               lead frame cannot be made too thick. Furthermore, a thicker
emitting device and a fabrication method thereof. Particu               lead frame will require greater force in punching out the lead
larly, the present invention relates to a Semiconductor light           frame from the sheet member, as compared to a thinner
emitting device employing a light emitting element Such as              frame. Accordingly, the thickness of the mold must be
a light emitting diode (LED), and a fabrication method                  increased to ensure the Strength of the mold, leading to a
thereof.                                                                wider gap of the punching part, i.e., between lead frames.
   2. Description of the Background Art                                 Generally a gap equal to the thickness of the lead frame, or
   An example of a conventional Semiconductor light emit                at least 3/4 the thickness of the lead frame, is required. If the
ting device is shown in FIG. 8.                                    15   gap between lead frames is increased, Sufficient area for
   Referring to FIG. 8, a resin portion 3 is formed by                  bonding cannot be provided, or the frame area will become
insert-molding in a manner with a first lead frame 1 and a              Smaller.
Second lead frame 2 Secured. An LED chip 4 is mounted on                   Another approach related to heat radiation efficiency is to
first lead frame 1 with Ag paste 7. A bonding wire 5 is                 increase the contacting area between the lead frame terminal
attached to second lead frame 2. LED chip 4 is surrounded               on the part of the LED element and the mounting board.
by epoxy resin 6 to be protected and Sealed.                            Although this is advantageous from the Standpoint of heat
   A fabrication method of the Semiconductor light emitting             radiation, the heat during Soldering will be easily conducted
device of FIG. 8 will be described hereinafter.                         to the LED device to adversely affect the reliability.
  First and Second lead frames 1 and 2 are formed in a                     In the case where metal having higher thermal conduc
predetermined pattern configuration, and embedded in resin         25   tivity than resin is employed for the Substrate as in Conven
portion 3 by insert-molding with the coat of bonding Ag                 tional Examples 3, 4 and 5, there is a possibility of the heat
applied. Then, LED chip 4 is mounted on first lead frame 1              during Soldering adversely affecting the reliability of the
with Ag paste 7. Bonding wire 5 is attached to second lead              LED device, likewise the above-described case.
frame 2. Thus, electrical and mechanical connection of the
lead frame is established. Sealing is provided by epoxy resin                        SUMMARY OF THE INVENTION
6. Since the Surface of the lead frame will be covered with
rust to impede soldering if the surface is left with the Ag                In view of the foregoing, an object of the present inven
coat, an Outer coat Such as a Solder coat is applied on the lead        tion is to provide a Semiconductor light emitting device
frame region. Then, unnecessary regions of the lead frame               exhibiting high heat radiation and favorable light emitting
are cut away. The lead frame is bent to take the shape of a        35   efficiency and lifetime property without degrading the lead
rigid-angle bent C form, and a terminal for junction with the           frame workability and the reliability of the LED chip, and a
mounting board is formed.                                               fabrication method thereof.
   Heat is generated when light is emitted from the mounted                According to an aspect of the present invention, a Semi
LED chip. The generated amount of heat is proportional to               conductor light emitting device includes an LED chip, a first
the current flowing through the LED chip. The light emitting       40   lead frame on which the LED chip is mounted, a Second lead
efficiency of the LED chip becomes lower as the temperature             frame electrically connected to the LED chip via a wire, and
of the LED chip becomes higher, leading to degradation of               a resin portion Surrounding the LED chip and Securing the
light. In other words, brighter light cannot be effectively             first and Second lead frames. A metal body is located under
achieved even if a large current is conducted, and the                  the region of the first lead frame where the LED chip is
lifetime of the LED chip will become shorter.                      45   mounted.
   An LED chip exhibiting favorable light emitting effi                    Accordingly, heat can be transmitted efficiently from the
ciency even under high current and with favorable lifetime              first lead frame to the metal body. Thus, a semiconductor
property can be provided by discharging the heat generated              light emitting device exhibiting Superior heat radiation can
from the LED chip efficiently outside to reduce the tem                 be provided.
perature of the LED chip.                                          50      The metal body may be located apart from the first lead
   Such a conventional Semiconductor light emitting device              frame or brought into contact with the first lead frame. In
aimed to improve heat radiation efficiency is disclosed in,             both cases, electrical insulation of the lead frame is estab
for example, Japanese Patent Laying-Open No. 11-46018                   lished.
(Conventional Example 1), Japanese Patent Laying-Open                      In the case where the surface of the metal body is
No. 2002-222998 (Conventional Example 2), Japanese                 55   Subjected to an electrical insulation process, the Surface of
Patent Laying-Open No. 2000-58924 (Conventional                         the metal body Subjected to the insulation proceSS preferably
Example 3), Japanese Patent Laying-Open No. 2000-77725                  forms contact with the first lead frame. Accordingly, heat
(Conventional Example 4), and Japanese Patent Laying                    radiation of the Semiconductor light emitting device can be
Open No. 2000-216443 (Conventional Example 5).                          further improved.
   In Conventional Examples 1 and 2, heat radiation is             60      The Semiconductor light emitting device preferably
improved by increasing the Surface area of the lead frame.              includes a plurality of LED chips. Accordingly, the appli
In Conventional Examples 3, 4 and 5, heat radiation is                  cability to a product Such as a full color display can be
improved by using metal having thermal conductivity                     increased.
greater than that of resin for the Substrate material.                    According to another aspect of the present invention, a
   However, increasing the Surface area of the lead frame at       65   Semiconductor light emitting device includes an LED chip,
the LED side by taking a nonlinear configuration for the lead           a metal body on which the LED chip is mounted, a first lead
frame or increasing the thickness as in Conventional                    frame electrically connected to the metal body, a Second lead
           Case 2:21-cv-03208-JHS Document 6-3 Filed 08/13/21 Page 8 of 10


                                                      US 7,012.277 B2
                               3                                                                       4
frame electrical connected to the LED chip via a wire, and                      BRIEF DESCRIPTION OF THE DRAWINGS
a resin portion Surrounding the metal body and the LED
chip, and Securing the first and Second lead frames.                        FIGS. 1-5 are sectional views of a surface mount type
   Accordingly, the heat generated at the LED chip is                    LED according to first, second, third, fourth, and fifth
directly transmitted to the mounting board via the metal                 embodiments, respectively, of the present invention.
body. Thus, heat radiation is improved.                                     FIGS. 6A and 6B represent a fabrication method of a
   Preferably, the top portion of the metal body is formed in            Substrate on which an LED is mounted according to a sixth
an upside down conical-frustum configuration, and the top                embodiment, wherein FIG. 6A corresponds to the case
                                                                         where the lead frame and metal body are Set in an insert
portion is fitted in the first lead frame. Accordingly, the metal        molding die and FIG. 6B shows a resin portion after
body is firmly secured to the lead frame. By the effect of               insert-molding of the lead frame and metal body is com
reflection of the upside down conical-frustum configuration,             pleted.
the luminous intensity of the Semiconductor light emitting                  FIGS. 7A, 7B and 7C represent a fabrication method of a
device can be improved.                                                  Substrate on which an LED is mounted according to a
   In the Semiconductor light emitting device Set forth             15   seventh embodiment of the present invention, wherein FIG.
above, the metal body preferably includes at least one                   7A corresponds to the case where the lead frame is Set in an
material Selected from the group consisting of copper,                   insert-molding die, FIG. 7B shows a resin portion after
aluminum, copper alloy and aluminum alloy. These metals                  insert-molding of the lead frame, and FIG. 7C corresponds
are advantageous in that the heat radiation of the Semicon               to the case where the metal body is inserted in the concave
ductor light emitting device can be improved by Virtue of the            of the resin portion.
high heat radiation.                                                        FIG. 8 is a sectional view of an example of a conventional
   According to an aspect of a fabrication method of a                   Semiconductor light emitting device.
Semiconductor light emitting device of the present inven
tion, the fabrication method includes the Steps of forming,                       DESCRIPTION OF THE PREFERRED
by insert-molding, a resin portion holding a metal body and         25                    EMBODIMENTS
first and Second lead frames, and mounting an LED chip on
the metal body or first lead frame. Accordingly, the heat                  Embodiments of a Semiconductor light emitting device
generated at the LED chip can be transmitted to the mount                and fabrication method thereof will be described hereinafter.
ing board via the metal body located under the region of the               First, embodiments of the inventive semiconductor light
first lead frame where the LED chip is mounted. A semi                   emitting device will be described with reference to FIGS.
conductor light emitting device Superior in heat radiation               1-5.
can be provided.                                                           In the first to fifth embodiments set forth below, the
   According to a still further aspect of the present invention,         number of LED chips 4 mounted is preferably in plurality.
a fabrication method of a Semiconductor light emitting              35
                                                                         Accordingly, applicability of the Semiconductor light emit
device of the present invention includes the Steps of forming,           ting device to a product Such as a full color display can be
by insert-molding, a resin portion holding the first and                 increased. In the case where a plurality of LED chips are
Second lead frames, and having a concave, attaching a metal              mounted in one product, heat radiation is critical due to the
body to the concave, and mounting an LED chip on the                     large heat generation. The present embodiment is particu
metal body or the first lead frame.                                 40
                                                                         larly advantageous to overcome this problem.
   The fabrication method of a Semiconductor light emitting                First Embodiment
device Set forth above further includes the Step of caulking                FIG. 1 is a sectional view of a surface mount type LED
the metal body and the first lead frame. Preferably, the top             according to a first embodiment of the present invention.
portion of the metal body is worked to an upside down                       The Semiconductor light emitting device of the first
conical-frustum configuration Simultaneous to the caulking          45   embodiment includes an LED chip 4, a first lead frame 1 on
Step. By the caulking Step, the metal body and the first lead            which LED chip 4 is mounted, a second lead frame 2
frame are Secured more firmly. Also, the luminous intensity              electrically connected to LED chip 4 via a bonding wire 5
of the Semiconductor light emitting device can be improved               Such as a gold wire, and a resin portion 3 Surrounding the
by the effect of the reflection of the upside down conical               circumference of LED chip 4, and Securing the lead frame.
frustum configuration.                                              50   A metal body 8 is located under the region of first lead frame
   According to the Semiconductor light emitting device and              1 where LED chip 4 is mounted.
fabrication method of the present invention, the heat gen                  First and second lead frames 1 and 2 are embedded in
erated at the LED chip can be discharged towards the                     resin portion 3 by insert-molding. LED chip 4 is mounted on
mounting board via the metal body located under the region               first lead frame 1 with Ag paste 7 therebetween. Bonding
of the first lead frame where the LED chip is mounted. It is        55   wire 5 is attached to Second lead frame 2. Accordingly,
not necessary to use a thick lead frame. Therefore, degra                Second lead frame 2 is mechanically and electrically con
dation of the workability of the lead frame can be prevented.            nected to LED chip 4. Resin portion 3 is formed so as to
Furthermore, the heat during Soldering will not be easily                surround the circumference of LED chip 4, bonding wire 5,
transmitted to the LED. Thus, a semiconductor light emit                 and Ag paste 7. The inner Side Surrounded by resin portion
ting device Superior in heat radiation can be provided              60   3 is sealed with epoxy resin 6 to protect the LED element
without degrading the workability of the lead frame and                  portion.
reliability of the LED chip.                                                Metal body 8 is held by resin portion 3 functioning as a
   The foregoing and other objects, features, aspects and                substrate. The lower portion of metal body 8 is exposed at
advantages of the present invention will become more                     resin portion 3 So as to be in close proximity to or formed
apparent from the following detailed description of the             65   in contact with the mounting board. Metal block 8 takes a
present invention when taken in conjunction with the                     block form, and is Sandwiched between first and Second lead
accompanying drawings.                                                   frames 1 and 3 via resin portion 3.
          Case 2:21-cv-03208-JHS Document 6-3 Filed 08/13/21 Page 9 of 10


                                                     US 7,012.277 B2
                               S                                                                      6
   In the first embodiment, metal body 8 is preferably                   For example, first lead frame 1 on which LED chip 4 is
located apart from first and Second lead frames 1 and 2.               mounted is set lower than Second lead frame 2, whereby
   The reason why a gap is provided between first and                  contact with metal body 8 is established. In the example
second lead frames 1 and 2 and metal body 8 is to prevent              shown in FIG. 2, first lead frame 1 is bent to form contact
the patterns of first and Second lead frames 1 and 2 formed            with metal body 8.
in Separation from short-circuiting due to contact therebe               Accordingly, the heat generated from LED chip 4 is
tween. In the first embodiment, the heat generated from LED            Sequentially transmitted through first lead frame 1, metal
chip 4 is Sequentially transmitted through the first lead frame        body 8, and the mounting board. The gap between first lead
1, the gap between first lead frame 1 and metal body 8, and            frame 1 and metal body 8 seen in the first embodiment is
then to metal body 8 to be discharged towards the mounting             absent, So that the heat generated at LED chip 4 can be
board. In order to efficiently transmit the heat generated at          transmitted to the mounting board more effectively.
LED chip 4 to metal body 8, the aforementioned gap is                  Although first lead frame 1 is bent down to form contact
preferably as Small as possible. Also preferably, the Volume           with metal body 8 in the present embodiment, a similar
of metal body 8 in the package is as large as possible in the          object can be effected by altering the shape of metal body 8
package.                                                          15
                                                                       instead of modifying first lead frame 1. For example, a
   Preferably, metal body 8 includes at least one material             protrusion at the top plane of metal body 8 may be formed.
Selected from the group consisting of copper, aluminum,                   In view of the foregoing, the Semiconductor light emitting
copper alloy and aluminum alloy. This is preferable from the           device of the present embodiment can be improved in heat
Standpoint of improving heat radiation due to the high heat            radiation as compared to the Semiconductor light emitting
                                                                       device of the first embodiment.
radiation of these metal. The material of metal body 8 is not            Third Embodiment
limited to those cited above, and other metal as well as a
material other than metal Such as ceramic may be used as                 FIG. 3 is a sectional view of a surface mount type LED
long as it has a high heat radiation. It is to be noted that           according to a third embodiment.
ceramic, though inferior in thermal conductivity than metal              The semiconductor light emitting device of the third
material, is insulative. Therefore, in the case where ceramic          embodiment is another modification of the Semiconductor
is employed, the ceramic body corresponding to metal body         25   light emitting device of the first embodiment. An electrical
8 can be brought into contact with first and second lead               insulative processed portion 9 by, for example, applying an
frames 1 and 2 without having to apply an insulation process           insulating film, an insulating coat, or by anodization, is
on the Surface.                                                        provided at the surface of metal body 8. The surface of metal
   Resin portion 3 located around LED chip 4 is formed of              body 8 Subjected to an insulating process forms contact with
                                                                       first and Second lead frames 1 and 2.
white resin having high reflectance for the purpose of                    In the Semiconductor light emitting device of the Second
reflecting efficiently the light emitted from LED chip 4.
Furthermore, to promote output to the front side efficiently,          embodiment, the heat generated from LED chip 4, either in
the inner circumferential face is formed to take an upside             the case of a Single LED chip or a plurality of LED chips,
down conical-frustum configuration. In the Semiconductor               can be transmitted to the mounting board, absent of the
light emitting device of the first embodiment, resin Superior     35
                                                                       portion corresponding to the gap between first lead frame 1
in heat resistance is employed for resin portion 3 Since the           and metal body 8 as in the first embodiment, as long as the
Semiconductor light emitting device is to be delivered to              LED chips are located on the same lead frame.
Subsequent processing as a Surface mount component. Spe                   In the case where a plurality of LED chips 4 are located
cifically, liquid crystal polymer, polyamide type resin, and           on different lead frames, only one of the lead frames can be
the like Satisfying the above-described requirement is used.           brought into contact with metal body 8 in order to prevent
In the case where a large area of light emission is required,     40   the patterns of respective lead frames formed in Separation
the inner circumferential face of resin portion 3 may take a           from short-circuiting. This means that a pattern portion
configuration other than the upside down conical-frustum               restricted in heat radiation improvement will be present.
configuration, Such as an upside down frustum configuration               The third embodiment directed to the same object as the
of a pyramid.                                                          Second embodiment is characterized in that short-circuiting
   Epoxy resin 6 serves to protect the LED element portion.       45   will not occur even if the pattern of all lead frames is brought
Epoxy resin 6 is transparent or lacteous, and is introduced            into contact with metal body 8 by virtue of the provision of
mainly by potting. Alternatively, transfer-molding, injec              an electrical insulative processed portion 9 at metal body 8.
tion-molding, and the like may be employed. In this case, the          All the pattern portions can exhibit heat radiation efficiency.
light emitting portion can take an arbitrary configuration                The present third embodiment is advantageous in that heat
(lens shape, or the like).                                        50   radiation can be improved readily even when a plurality of
   In the first embodiment, metal body 8 is located in the             LED chips 4 are located on different lead frames. The heat
neighborhood of the center, when viewed in plane, of resin             generated from LED chip 4 can be transmitted to the
portion 3, and will not directly encounter the heat generated          mounting board via the Second lead frame 2, in addition to
during the Soldering Step towards the mounting board. Thus,            the transmitting route of first lead frame 1, metal body 8, and
the heat generated during Soldering will not degrade the          55
                                                                       the mounting board.
                                                                         Fourth Embodiment
reliability of the LED chip.                                              FIG. 4 is a sectional view of a surface mount type LED
   In View of the foregoing, the Semiconductor light emitting          according to a fourth embodiment of the present invention.
device of the first embodiment is advantageous over con                   The semiconductor light emitting device of the fourth
ventional Semiconductor light emitting devices in that heat            embodiment includes an LED chip 4, a metal body 8 on
radiation can be improved more easily.                            60
                                                                       which LED chip 4 is mounted, a first lead frame 1 electri
  Second Embodiment                                                    cally connected to metal body 8, a Second lead frame 2
  FIG. 2 is a sectional view of a surface mount type LED               electrically connected to LED chip 4 via bonding wire 5, and
according to a Second embodiment of the present invention.             a resin portion 3 Surrounding the circumference of metal
  The Semiconductor light emitting device of the Second                body 8 and LED chip 4, and fastening the first and second
embodiment is a modification of the Semiconductor light           65   lead frames.
emitting device of the first embodiment. Metal body 8 is                 The fourth embodiment is characterized in that LED chip
brought into contact with first lead frame 1.                          4 is directly mounted on metal body 8. The heat generated
          Case 2:21-cv-03208-JHS Document 6-3 Filed 08/13/21 Page 10 of 10


                                                     US 7,012.277 B2
                             7                                                                          8
from LED chip 4 is directly transmitted to metal body 8 to                What is claimed is:
be transferred to the mounting board via metal body 8.                    1. A Semiconductor light emitting device comprising:
Therefore, heat can be radiated more efficiently than in the              an LED chip,
first to third embodiments.                                               a first lead frame on which said LED chip is mounted,
   Fifth Embodiment                                                       a Second lead frame electrically connected to Said LED
   FIG. 5 is a sectional view of a surface mount type LED                    chip via a wire, and
according to a fifth embodiment of the present invention.                 a resin portion Surrounding a circumference of Said LED
   In the fifth embodiment, the top portion of metal body 8                  chip, and fastening Said first and Second lead frames,
is formed to have an upside down conical-frustum configu                  wherein a metal body is located under a region of Said first
ration. The top portion of metal body 8 is fitted in first lead              lead frame where said LED chip is mounted, and
frame 1. Metal body 8 and first lead frame 1 are integrated               wherein the Second lead frame has a portion where the
as one piece by caulking. The top portion of metal body 8 is                 wire is connected and the metal body is provided to
formed in an upside down conical-frustum configuration                       extend to a region below Said portion of the Second lead
Simultaneous to the caulking Step. Accordingly, metal body                   frame.
8 and first lead frame 1 are firmly secured. Furthermore, the      15     2. The Semiconductor light emitting device according to
luminous intensity of the Semiconductor light emitting                  claim 1, wherein Said metal body is spaced apart from Said
device can be increased by the reflection effect of the upside          first and Second lead frames.
down conical-frustum configuration. The configuration of                  3. The Semiconductor light emitting device according to
the top portion of metal body 8 is not limited to the                   claim 1, wherein Said metal body forms thermal and elec
aforementioned upside down conical-frustum configuration.               trical contact with Said first lead frame.
For example, an upside down frustum configuration of a                    4. The Semiconductor light emitting device according to
pyramid can be employed.
   Sixth and Seventh embodiments related to Securing metal              claim 1, wherein
body 8 to resin portion 3 will be described with reference to             Said metal body has a Surface Subjected to an electrical
FIGS. 6A and 6B and FIGS. 7A, 7B and 7C.                                     insulating process, and
  Sixth Embodiment
                                                                   25     Said Surface of Said metal body Subjected to Said electrical
                                                                             insulating process forms physical contact with Said first
   FIGS. 6A and 6B represent a fabrication method of a                       lead frame.
Substrate on which an LED is mounted according to the Sixth               5. The Semiconductor light emitting device according to
embodiment.
                                                                        claim 1, comprising a plurality of LED chips.
   The fabrication method of the present sixth embodiment                 6. The Semiconductor light emitting device according to
includes the Step of forming, by insert molding, a resin                claim 1, wherein Said metal body includes at least one type
portion 3 holding a metal body 8 and a lead frame 10, and               of material selected from the group consisting of copper,
the step of mounting an LED chip 4 on metal body 8 or lead              aluminum, copper alloy, and aluminum alloy.
frame 10. FIGS. 6A and 6B correspond to the case where                    7. A Semiconductor light emitting device comprising:
LED chip 4 is mounted on lead frame 10.                            35     an LED chip,
   As shown in FIG. 6A, lead frame 10 and metal body 8 are                a metal body on which said LED chip is mounted,
Set Substantially at the same time in an insert-molding die 11            a first lead frame electrically connected to Said metal
for insert-molding. Accordingly, resin portion 3 is formed So                body,
as to integrate lead frame 10 with metal body 8, as shown in              a Second lead frame electrically connected to Said LED
FIG. 6B. Then, LED chip 4 is mounted on one lead frame             40        chip via a wire, and
with Ag paste. LED chip 4 is connected to the other lead
frame via a bonding wire.                                                 a resin portion Surrounding a circumference of Said metal
  Seventh Embodiment                                                         body and Said LED chip, and fastening Said first and
                                                                             Second lead frames, and
   FIGS. 7A, 7B and 7C represent a fabrication method of a                wherein the Second lead frame has a portion where the
Substrate on which an LED is mounted according to a                45       wire is connected and the metal body is provided to
Seventh embodiment of the present invention.                                extend to a region below Said portion of the Second lead
  The fabrication method of the seventh embodiment                           frame.
includes the Steps of forming resin portion 3 having a                    8. A Semiconductor light emitting device comprising:
concave 13 by insert-molding so as to hold the frame 10,                  an LED chip,
attaching metal body 8 to concave 13, and mounting LED             50     a metal body on which said LED chip is mounted,
chip 4 on metal body 8 or lead frame 10.                                  a first lead frame electrically connected to Said metal
  As shown in FIG. 7A, lead frame 10 is set in an insert                     body,
molding die 11 having a metal body insertion region for                   a Second lead frame electrically connected to Said LED
mation die 12 for insert-molding. Accordingly, resin portion                 chip via a wire, and
3 holding lead frame 10 and having concave 13 can be               55     a resin portion Surrounding a circumference of Said metal
formed as shown in FIG. 7B. Referring to FIG. 7C, metal                      body and Said LED chip, and fastening Said first and
body 8 is inserted into concave 13 in resin portion 3                       Second lead frames.
Subjected to the molding Step set forth above, and firmly
fixed using an adhesive or the like. Through a Subsequent                 wherein
step similar to that of the sixth embodiment, LED chip 4 is               Said metal body has a top portion worked in an upside
mounted on one lead frame. LED chip 4 is connected to the          60        down conical-frustum configuration, and
other lead frame via bonding wire.                                        Said top portion is fitted in Said first lead frame.
   Although the present invention has been described and                  9. The Semiconductor light emitting device according to
illustrated in detail, it is clearly understood that the same is        claim 7, wherein Said metal body includes at least one type
by way of illustration and example only and is not to be                of material Selected from the group consisting of copper,
taken by way of limitation, the Spirit and Scope of the present    65   aluminum, copper alloy, and aluminum alloy.
invention being limited only by the terms of the appended
claims.                                                                                         k   k   k   k   k
